DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 2 is objected to because it is unclear if “a lower opening” on line 2 is referring to the lower opening on line 13 of claim 1 or a different lower opening.  For examination purposes, “a lower opening” is interpreted as “the lower opening” [referring to the lower opening recited in claim 1].  Claim 2 is also objected to because “the seal groove comprises a first sealing connector” on line 5 is redundant since the seal groove is the first sealing connector. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 [which is dependent on claim 1] of copending Application No. 16/648,256 (reference application) in view of Schumann et al. [Schumann hereinafter, DE 4208088]. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending Application include the claimed subject matter of the present claims, except for what is not in bold type in the table below.

Claim 1 [Application No. 16/647,908]
Claims 1 and 5 [Application No. 16/648,256]
1.  A switch, comprising: a housing comprising an operation surface, the operation surface comprising an operation hole [this difference with the language used in claim 1 of 16/648,256 is semantics] and an internal compartment communicating with outside the housing [this difference with the language used in claim 1 of 16/648,256 is semantics] through the operation hole; a movable member accommodated in the compartment and extending in a movement direction orthogonal to the operation surface from the compartment to outside the housing through the operation hole, the movable member comprising an operation part located at an end of the movable member outside the housing and a seal groove, the movable member being reciprocable in the movement direction relative to the housing; a guide configured to guide the movable member in the movement direction; and a sealant sealing a gap between the movable member and the housing inside the compartment, the sealant comprising an upper opening and a lower opening, wherein the upper opening of the sealant is received and sealed by the seal groove such that the upper opening of the sealant moves in the movement  wherein the operation part comprises a plurality of slopes [claim 1 of 16/648,256 recites that the operation part comprises at least three slopes, which is a plurality of slopes] extending linearly from the operation surface toward a distal end of the movable member outside the housing, and sloping toward a central axis extending in the movement direction of the movable member away from the operation surface.  

A switch, comprising: a housing comprising an operation surface with an operation hole and an internal compartment communicating with outside through the operation hole; a movable member accommodated in the compartment and extending in a movement direction intersecting with the operation surface from the compartment to outside the housing through the operation hole, the movable member comprising an operation part located at an end of the movable member outside the housing, the movable member being reciprocable in the movement direction relative to the housing; and a guide configured to guide the movable member in the movement direction, wherein the operation part comprises at least three slopes or a cone shaped slope extending linearly from the operation surface toward a distal end of the movable member outside the housing, sloping toward a central axis extending in the movement direction of the movable member away from the operation surface, and sloping in directions intersecting with one another at the central axis, as viewed in the movement direction.
a sealant sealing a gap between the movable member and the housing inside the compartment.


Regarding claim 1 of the instant application, claims 1 and 5 of 16/648,256 disclose the claimed invention except for what is not highlighted in bold in the table above.  
Schumann teaches [in the Figure and the Abstract] that the movable member [11] comprises a seal groove [12] and that the sealant [22] comprises an upper opening [around 23] and a lower opening [around 24], wherein the upper opening [around 23] of the sealant [22] is received and sealed by the seal groove [12] such that the upper opening [around 23] of the sealant [22] moves in the movement direction [vertically] .
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sato [JP 4-085537] in view of Schumann et al. [Schumann hereinafter, DE 4208088].
In regard to claim 1, Sato discloses [in Figs. 1 and 3-5] a switch, comprising: a housing [1] comprising an operation surface [annotated below], the operation surface [annotated below] comprising an operation hole [hole through which 2 extends] and an internal compartment [annotated below] communicating with outside the housing [1] through the operation hole; a movable member [2] accommodated in the compartment [annotated below] and extending in a movement direction [vertically] orthogonal to the operation surface [annotated below] from the compartment [annotated below] to outside the housing [1] through the operation hole, the movable member [2] comprising an operation part [part pointed to at 2, Fig. 1] located at an end of the movable member [2] 
Sato does not disclose that the movable member comprises a seal groove and a sealant sealing a gap between the movable member and the housing inside the compartment, the sealant comprising an upper opening and a lower opening, wherein the upper opening of the sealant is received and sealed by the seal groove such that the upper opening of the sealant moves in the movement direction along with the movable member.  
Schumann teaches [in the Figure and the Abstract] that the movable member [11] comprises a seal groove [12] and a sealant [22] sealing a gap [annotated below] between the movable member [11] and the housing [1, 14] inside the compartment [compartment inside 1, 14], the sealant [22] comprising an upper opening [around 23] and a lower opening [around 24], wherein the upper opening [around 23] of the sealant [22] is received and sealed by the seal groove [12] such that the upper opening [around 23] of the sealant [22] moves in the movement direction [vertically] along with the movable member [11].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the sealant of Schumann with the 

    PNG
    media_image1.png
    312
    684
    media_image1.png
    Greyscale

Annotated Fig. 1 of Sato


    PNG
    media_image2.png
    333
    749
    media_image2.png
    Greyscale

Annotated Figure of Schumann

In regard to claim 2, Sato discloses [in Figs. 1 and 3-5] some of the limitations of the switch of claim 1.  Sato does not disclose that the sealant is tubular and comprises the upper opening and the lower opening, positioned about the central axis, the seal 
Schumann teaches [in the Figure and the Abstract] that the sealant [22] is tubular [tubular is understood to be a part with a hollow center that surrounds an element] and comprises the upper opening [around 23] and the lower opening [around 24], positioned about the central axis [central axis of 11], the seal groove [12] comprises a first sealing connector [12] extending along an entire periphery of the movable member [11] about the central axis and receiving and sealing an entire periphery of the upper opening [around 23] of the sealant [22], and the housing [1, 14] comprises a second sealing connector [groove made by 27 and the surface of 14 that receives 24] extending along an entire3Kenji KUROKIAppl. No. 16/647,908 OMR.065.0492.PCResponse to the Non-Final Office Action of October1, 2020inner peripheral surface defining the compartment [compartment inside 1, 14] about the central axis and receiving and sealing an entire periphery of the lower opening [around 24] of the sealant [22].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the sealant of Schumann with the switch of Sato in order to protect the inner components of the switch from dust and other foreign matter.
In regard to claim 3, Sato discloses [in Figs. 1-5] some of the limitations of the switch according to claim 1, wherein the movable member [2] is rectangular [see Fig. 2] as viewed in the movement direction, and the guide [5] is located on each of two sides 

    PNG
    media_image3.png
    310
    575
    media_image3.png
    Greyscale

In regard to claim 4, Sato discloses [in Figs. 1-5] some of the limitations of the switch according to claim 2, wherein the movable member [2] is rectangular [see Fig. 2] as viewed in the movement direction, and the guide [5] is located on each of two sides of the movable member [2] in a width direction [annotated above] as viewed in the movement direction.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the Roeser reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHEIREN MAE A CAROC/          Examiner, Art Unit 2833